Citation Nr: 0718655	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and S. G. 

ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
with the recognized guerrillas from May 1945 to October 1945 
and the regular Philippine Army from October 15, 1945 to 
October 31, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of basic eligibility for DIC and 
accrued benefits.

In March 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceedings is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 2002, 
the RO continued the denial of a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence received since February 2002 does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the final February 2002 determination 
wherein the RO denied service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)); See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).

Laws and regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Factual Background and Analysis

The veteran died in March 2001.  The certificate of death 
listed the cause of death as hypoxemia caused by bronchial 
asthma.  In April 2001, the appellant submitted a claim for 
dependency and indemnity compensation (DIC).  The RO 
initially denied the appellant's claim in February 2002.  She 
did not appeal that decision.  In November 2003, the RO 
received her claim to reopen and in February 2004 the RO 
denied the claim.  As such, the February 2002 rating 
determination is the last prior denial.  The RO denied the 
appellant's claim to reopen in subsequent rating decisions 
dated in March 2004 and January 2005.  

The evidence considered at the time of the February 2002 
decision included the veteran's service medical records, 
death certificate, and private treatment records dated from 
1994 until the veteran's death in 2001.  

Service medical records reflect that in an August 1945, the 
veteran was hospitalized and treated for a shell fragment 
wound (SFW) of the right thigh.  He was released the next 
day.  An April 1948 affidavit from the veteran's commanding 
officer was to the effect that the veteran sustained shell 
fragment wound of both thighs.

In June 1950, the veteran underwent a VA orthopedic 
examination.  Following the examination, the diagnosis was 
residuals of shell fragment wounds:  Healed scars at left and 
right thigh with a metallic foreign body in the soft tissue 
of the right thigh and slight weakness of the left lower 
extremity.  

Based upon these findings, in a July 1950 rating decision, 
the RO granted two 10 percent ratings for service-connected 
disabilities of left thigh (muscle group XIV) and the right 
thigh (muscle group XV), effective from December 29, 1949, 
the date of the original claim.  

In August 1966, the veteran was reexamined for VA purposes 
and based upon those findings, the RO in an August 1966 
rating decision, granted an increased rating of 30 percent 
for the right thigh, effective from May 3, 1966, the date of 
the increased rating claim.  The RO continued the 10 percent 
rating for the left thigh disability.

In a June 1972 letter from a private physician, it was noted 
that the veteran was treated for neuritis in both legs with 
greater severity in the left leg.  He complained of left 
thigh pain which caused walking difficulty and prevented him 
from working on his farm.  The physician noted the veteran's 
use of a cane for ambulation and left thigh atrophy.  

As previously stated, the veteran's death was the result of 
respiratory problems.  Medical records include the office 
noted of the veteran's private physician dated in May 1994, 
where a history of Tuberculosis (TB) was obtained, and 
chronic obstructive pulmonary disease (COPD) was observed.  
The veteran was taking isoniazid (INH) as treatment for the 
TB.  Other records from the same physician indicate that in 
August 1995, the veteran had been prescribed an inhaler for 
the COPD as well as a steroid and theophylline.  A September 
1995 chest X-ray film report noted stable TB changes with 
chronic bronchitis and moderate COPD with no new lesions. 

Other records refer to the veteran's ongoing orthopedic 
problems.  A September 1996 x-ray of the right femur revealed 
no acute osseous injury changes and moderate osteopenia.  In 
an April 1997 neurological consultation report, the veteran 
was noted to be 4 years sober with a history of alcoholism.  
The physician considered the possibility of an intracranial 
lesion and recommended additional testing.  In a May 1997 
letter, a private doctor indicated that the veteran's 
peripheral neuropathy was of a non-specific nature and ruled 
out orthopedic problems.  It appears that the physician 
indicated another opinion regarding the etiology of the 
veteran's peripheral neuropathy that related this condition 
to "emotional and traumatic injuries from World War II and 
alcoholism, now complicated by the effects of aging."  

In April 1998, the veteran underwent a VA orthopedic 
examination.  His chief complaints included leg cramps and 
sleep difficulty.  The examiner noted that the veteran was a 
poor historian and presented with an extremely unreliable 
history.  The examiner noted that the SFW was entirely healed 
with no apparent atrophy of the thighs or calves.  Motor, 
sensory, and range of motion testing was limited due to the 
veteran's complaints of pain.  The examiner noted that he did 
not review the claims file in this case; however, he provided 
a rational basis for the conclusion that the veteran's 
polyneuropathy and other symptomatology was not related to 
his service-connected SFW disabilities of the thighs.  In 
this regard, the veteran's peripheral pulses were normal and 
there was no apparent vascular cause for his problems.  

The veteran died in March 2001.  On the death certificate, 
the immediate cause of death was from hypoxemia with an 
antecedent cause from bronchial asthma.  

Terminal and other medical records were received in May 2001.  
Doppler ultrasound reports dated in January 1998, June 2000, 
and February 2001 reflect diagnoses of sinus tachycardia, 
mild aortic root and valve atherosclerosis with other 
abnormal cardiac findings.  Pulmonary function test reports 
dated from 1995 to 1998 consistently reflect severe 
obstruction.  Clinical records dated in February 2001 reflect 
diagnoses of severe COPD, aortic stenosis, and valvular heart 
disease.  The veteran's service-connected SFW disabilities of 
the left and right thighs were noted as part of the past 
medical history.  There appear to have been residual pain 
complaints related to the right thigh, but no relationship 
between the heart disease and respiratory findings and the 
thigh complaints was noted in these records.  The records 
reflect that the veteran had a 30 year history of cigar and 
tobacco smoking with a smoking cessation period of 5 years.  

The appellant's claim for DIC was received in April 2001 and 
denied by the RO in an unappealed February 2002 rating 
decision.  The bases for the denial were that there was no 
evidence of respiratory problems in service or related to 
service; and that there was no medical evidence supporting a 
finding the service-connected shell fragment wound residuals 
caused or aided in the veteran's death. 

Evidence submitted since the RO's February 2002 decision 
includes a November 2003 letter from the physician who signed 
the March 2001 death certificate, private medical records 
dated in June 2004, the appellant's written statements and 
hearing testimony, as well as two joint affidavits dated in 
November 2003 and November 2004.  

The Board notes that in the March 2004 rating action, the RO 
denied reopening the appellant's cause of death claim.  The 
RO found that the November 2003 letter from the medical 
examiner who signed the March 2001 death certificate and the 
November 2003 Joint Affidavit did not constitute new and 
material evidence.  

In this regard, the November 2003 letter contained evidence 
that was redundant of evidence that was previously considered 
by the RO in its February 2002 rating decision.  The 
municipal health officer who signed the veteran's March 2001 
death certificate stated that the veteran had bronchial 
asthma and that prior to his death he suffered a sudden, 
severe attack of asthma and became non-responsive to his 
usual medications.  He indicated that the condition became 
persistent and terminal.  The doctor concluded that "anybody 
who is having an acute attack of asthma simultaneously 
experiences hypoxemia or lowered oxygen level on the blood." 
The doctor offered no opinion regarding whether the acute 
asthma attack or hypoxemia, which eventually caused the 
veteran's death, was related to his military service or his 
service-connected disabilities.  

The November 2003 Joint Affidavit contained statements from 
two of the veteran's World War II comrades that the veteran 
was "already asthmatic" during the war and that his 
condition was aggravated by his service as an underground 
runner.  While this Joint Affidavit contained new evidence, 
it is not material as it does not raise a reasonable 
possibility of substantiating the claim.  In this regard, the 
claim that the veteran was asthmatic in service is 
unsupported by his service medical history and the opinion 
regarding aggravation of this condition lacks probative value 
because the affiants are lay persons.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The RO has also considered other newly submitted evidence 
which consisted of another Joint Affidavit dated in November 
2004, and other medical evidence as well as the appellant's 
March 2007 hearing testimony.  

Essentially, the appellant reported her belief that the 
veteran's service-connected SFW disabilities contributed to 
the veteran's death because it affected his system adversely.  
She did not recall when the veteran was first diagnosed with 
a lung disorder but thought it first occurred during the 
1960's.  She indicated that he was a smoker and had been 
smoking at the time they were married in 1948 but he did not 
have any lung problems at that time.  She indicated that a 
private doctor had seen the veteran's medical records and 
opined that his service-connected SFW disabilities affected 
his health and ultimately contributed to his death.  The 
appellant testified that the veteran complained of pain in 
the area of the SFW and became less active as a result of 
these disabilities, which affected his lungs.  He was unable 
to farm and had stopped farming because the family was 
evicted from their land.  The appellant stated that the 
veteran did not stop working because of his service-connected 
disabilities.  

In another Joint Affidavit dated in November 2004, two 
different comrades indicated that the veteran was asthmatic 
due to his service during the war.  They stated that the 
veteran continued to suffer from asthma until his death.  

As previously discussed, the lay statements from the November 
2004 affiants constitute competent evidence of the fact that 
the veteran had asthma, however, they do not present a 
factual basis upon which to reopen the appellant's cause of 
death claim.   Further, the appellant's written statements 
and hearing testimony are essentially cumulative of prior 
statements previously considered by VA in conjunction with 
her original claim for VA death benefits.  

The RO also considered new medical evidence from the Veterans 
Memorial Hospital and the Philippine Veterans Regional 
Hospital as well as other private medical sources.  These 
records, dated from 1986 to 2001 show ongoing treatment for 
bronchial asthma, COPD, emphysema, and pulmonary 
hypertension.  These records contain no evidence of any 
complaints or symptoms related to the veteran's service-
connected SFW disabilities of the right and left thighs.  

In this case, the medical evidence submitted since the 
February 2002 rating action is essentially cumulative and 
redundant of information previously considered and show only 
that the veteran had respiratory problems that included a 30-
year history of tobacco and cigar use, as well as diagnoses 
of COPD and chronic bronchial asthma.  The new medical 
evidence does not provide a medical linkage of lung problems 
to service or a service-connected disability.  Therefore, 
there is no basis under which to reopen the claim.

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the cause of the veteran's death 
from hypoxemia due to bronchial asthma to the veteran's 
period of service or any service-connected disability.  The 
medical reports and testimonial evidence do not offer any new 
probative information and are merely cumulative of evidence 
already of record.  Accordingly, a basis to reopen the claim 
of service connection for service connection for the cause of 
the veteran's death has not been presented.



ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


